  Case 1:20-cv-00742-NLH Document 7 Filed 09/09/20 Page 1 of 5 PageID: 26



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   JUSTIN J. GUMBS,                      1:20-cv-0742 (NLH)

                                         MEMORANDUM OPINION & ORDER

        v.

   STATE OF NEW JERSEY,




APPEARANCES:

Justin J. Gumbs
49309-048
5756 Heartford Road
Building 5802, Room 136
JBMDL, NJ 08640-090200

HILLMAN, District Judge

     WHEREAS, Petitioner Justin Gumbs, a federal prisoner

incarcerated at FCI Fort Dix, filed a petition for writ of

habeas corpus under 28 U.S.C. § 2241 alleging that the Bureau of

Prisons failed to apply the First Step Act to his sentence, see

ECF No. 1; and

     WHEREAS, Petitioner names the State of New Jersey as

respondent.    Petitions under § 2241 need to be filed in the

district of confinement naming the inmate’s immediate custodian

as respondent, Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004).

FCI Fort Dix is a federal facility operated by the Federal

Bureau of Prisons in New Jersey.       Therefore, the petition is
  Case 1:20-cv-00742-NLH Document 7 Filed 09/09/20 Page 2 of 5 PageID: 27



properly filed in this Court, but it must name the Warden of FCI

Fort Dix as respondent.     The Court will instruct the Clerk to

substitute the Warden of FCI Fort Dix as respondent; and

     WHEREAS, Petitioner also moves for the appointment of

counsel.   ECF No. 4.    There is no right to counsel in post-

conviction proceedings.     See Reese v. Fulcomer, 946 F.2d 247,

263 (3d Cir. 1991), superseded on other grounds by statute, 28

U.S.C. § 2254.   However, 18 U.S.C. § 3006A(a)(2)(B) provides

that the court has discretion to appoint counsel where “the

court determines that the interests of justice so require . . .

.”; and

     WHEREAS, in Reese, the Third Circuit explained that in

determining whether counsel should be appointed, a court “must

first decide if petitioner has presented a nonfrivolous claim

and if the appointment of counsel will benefit the petitioner

and the court.   Factors influencing a court’s decision include

the complexity of the factual and legal issues in the case, as

well as the pro se petitioner’s ability to investigate facts and

present claims.”    Reese, 946 F.2d at 263-64; and

     WHEREAS, in accordance with Rule 4 of the Rules Governing

Section 2254 Cases, applicable to § 2241 cases through Rule 1(b)

of the Rules Governing Section 2254 Cases, this Court has

screened the Petition for dismissal and determined that

dismissal without an answer and production of the record is not

                                    2
  Case 1:20-cv-00742-NLH Document 7 Filed 09/09/20 Page 3 of 5 PageID: 28



warranted; and

     WHEREAS, the Court finds it is not in the interests of

justice to appoint counsel at this time because the issues

involved in this case do not appear to be overly complex,

     THEREFORE, IT IS on this      8th       day of September, 2020

     ORDERED that the Clerk shall substitute “Warden FCI Fort

Dix” as the Respondent; and it is further

     ORDERED that the Clerk shall serve a copy of the Petition,

ECF No. 1 and this Order upon Respondent by regular mail, with

all costs of service advanced by the United States; and it is

further

     ORDERED that the Clerk shall forward a copy of the

Petition, supplemental brief, and this Order to the Chief, Civil

Division, United States Attorney’s Office, at the following

email address:   USANJ-HabeasCases@usdoj.gov; and it is further

     ORDERED that, where the Petition appears to be beyond the

jurisdiction of the Court, within forty-five (45) days of the

date this Order is filed, Respondent may file a Motion to

Dismiss the Petition on jurisdiction grounds only; and it is

further

     ORDERED that, if a Motion to Dismiss is filed, Petitioner

shall have thirty (30) days to file an opposition brief, in

which Petitioner may argue any bases for jurisdiction, and to

which Petitioner may attach any relevant exhibits; and it is

                                    3
  Case 1:20-cv-00742-NLH Document 7 Filed 09/09/20 Page 4 of 5 PageID: 29



further

     ORDERED that, if Petitioner files an opposition, Respondent

shall have ten (10) days to file a reply brief; and it is

further

     ORDERED that, if the Motion to Dismiss is subsequently

denied, the Court will then direct Respondent to file a full and

complete answer to all claims; and it is further

     ORDERED that if Respondent does not file a Motion to

Dismiss the Petition, the Respondent shall file a full and

complete answer to all claims asserted in the Petition within

forty-five (45) days of the entry of this Order; and it is

further

     ORDERED that Respondent shall file and serve with the

answer certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses; and it is further

     ORDERED that within thirty (30) days of receipt of the

answer, Petitioner may file a reply to the answer; and it is

further

     ORDERED that any request to deviate from this Order to

Answer shall be made by motion; and it is further

     ORDERED that within seven (7) days of Petitioner’s release,

be it parole or otherwise, Respondent shall electronically file

a written notice of the same with the Clerk; and it is further

     ORDERED that the motion to appoint counsel, ECF No. 4, is

                                    4
  Case 1:20-cv-00742-NLH Document 7 Filed 09/09/20 Page 5 of 5 PageID: 30



denied without prejudice; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
